 



Exhibit 10.2

EMPLOYMENT AGREEMENT

     This EMPLOYMENT AGREEMENT (“Agreement”) effective as of May 1, 2005 (the
“Effective Date”), is made and entered into by and among Applica Consumer
Products, Inc., a Florida corporation (together with its permitted successors
and assigns pursuant to this Agreement referred to as “Applica”), and Michael J.
Michienzi (the “Executive”). Applica and the Executive are sometimes each
individually referred to in this Agreement as a “Party” and are sometimes
collectively referred to herein as the “Parties.”

     In consideration of the mutual covenants and agreements contained in this
Agreement and for other good and valuable consideration, the receipt of which is
mutually acknowledged, Applica and the Executive agree as follows:

     1. Employment/Term. Subject to the termination provisions of this
Agreement, Applica hereby employs Executive, and Executive agrees to serve as
the President — Household Products Division of Applica from the Effective Date
and ending on May 1, 2007 (the “Term”) provided, however, that commencing on the
May 1, 2007 and on each anniversary thereof (each, an “Extension Date”), the
Term shall be automatically extended for an additional one-year period, unless
either Party provides the other Party 30 days’ prior written notice before the
applicable Extension Date that the Term shall not be extended.

     2. Position, Duties and Responsibilities. During the Term, the Executive
shall serve as the President — Household Products Division of Applica, with
overall responsibility for sales, marketing and customer service, and with such
other duties and responsibilities incident to his position as may be determined
from time to time by the Chief Executive Officer of Applica. The Executive shall
devote all of his business time, attention and skill to the performance of such
duties and responsibilities, and shall use his best efforts to promote the
interests of Applica and any Affiliates. The Executive acknowledges that his
business time is not limited to a fixed number of hours per week.

     3. Base Salary. The Executive shall be paid a base salary at an annual rate
(the “Base Salary”) of $360,000. Such Base Salary shall be payable in accordance
with Applica’s customary payroll practices. During the Term, the Base Salary
shall be reviewed periodically and may be changed from time to time as shall be
determined by the Compensation Committee, in consultation with the Chief
Executive Officer, based on the Executive’s performance evaluation.

     4. Incentive Bonus. During the Term, the Executive shall be eligible for an
annual performance-based bonus (the “Incentive Bonus”) which shall be determined
by and paid based upon performance goals to be set by the Compensation Committee
in consultation with the Chief

 



--------------------------------------------------------------------------------



 



Executive Officer and the Executive, which may include corporate financial goals
such as earnings per share and cash flow, and personal goals such as
accomplishing key strategic milestones that are critical to Applica’s future.
Such performance goals shall be determined on or before March 31st of each
calendar year during the Term. The target amount of the Incentive Bonus shall be
equal to 50% of Executive’s Base Salary. The Incentive Bonus shall be payable in
cash in accordance with customary practices.

5. Expense Reimbursement and Other Benefits.

          (a) During the term of Executive’s employment hereunder, pursuant to
Applica’s Travel and Expense Policy and upon the submission of proper
substantiation by the Executive, including copies of all relevant invoices,
receipts or other evidence reasonably requested by Applica, Applica shall
reimburse the Executive for all reasonable expenses actually paid or incurred by
the Executive in the course of and pursuant to the business of Applica or any
Affiliates.

          (b) Executive shall participate in Applica’s Group Health and
Hospitalization Plan, Group Life Insurance Plan, Group Disability Insurance Plan
and all other insurances, or insurance plans (collectively, the “Welfare
Benefits”), and executive benefits and bonuses covering Applica’s executive
officers as are now or may in the future be in effect, subject to applicable
eligibility requirements. Additionally, Applica shall provide the Executive with
life insurance in an amount equal to five times his Base Salary. During the
Term, Applica shall pay for (i) the Executive’s annual dues in a country club
and (ii) tax preparation and financial planning for the Executive on an annual
basis up to a maximum of 1% of his base salary.

          (c) During the Term, Applica shall provide Executive with a monthly
automobile allowance of $975.

          (d) During the Term, the Executive will be entitled to four weeks’
paid vacation for each year. The Executive will also be entitled to the paid
holidays and other paid leave set forth in Applica’s policies. Vacation days and
holidays during any fiscal year that are not used by the Executive during such
Fiscal Year may not be carried over and used in any subsequent Fiscal Year.

     6. Restrictions.

          (a) During the Term and for a one year period after the termination of
the Term for any reason, the Executive shall not, directly or indirectly, engage
in, be employed by or have any interest in any sole proprietorship, partnership,
corporation or business or any other person or entity (whether as an officer,
director, partner, agent, security holder, creditor, consultant or otherwise)
that directly or indirectly (or through any affiliated entity) engages in
competition with either Applica or its Affiliates (for this purpose, any
business that engages in the manufacture or distribution of products similar to
those products manufactured or distributed by Applica and its Affiliates shall
be deemed to be a Competitive Business; provided that such provision shall not
apply to the acquisition by the Executive, solely as an investment, of
securities of any issuer that is registered under Section 12(b) or 12(g) of the
Securities Exchange

2



--------------------------------------------------------------------------------



 



Act of 1934, as amended, and that are listed or admitted for trading on any
United States national securities exchange or that are quoted on the National
Association of Securities Dealers Automated Quotations System, or any similar
system or automated dissemination of quotations of securities prices in common
use, so long as such investment (i) represents no more than 1% of the aggregate
market value of the outstanding capital stock or debt (as applicable) of such
Competitive Business, (ii) does not give Executive any right or ability,
directly or indirectly, to control or influence the policy decisions or
management of such Competitive Business, and (iii) does not create a conflict of
interest between Executive’s duties under this Agreement and his interest in
such investment).

          (b) During the Term and after the termination of the Term for any
reason, the Executive shall not at any time divulge, communicate, use to the
detriment of Applica or its Affiliates or for the benefit of any other person or
persons, or misuse in any way, any Confidential Information (as hereinafter
defined) pertaining to the business of Applica or its Affiliates. Any
Confidential Information now or hereafter acquired by the Executive with respect
to the business of Applica and its Affiliates (which shall include, but not be
limited to, information concerning such companies’ financial condition,
prospects, technology, customers, products, suppliers, sources of leads, methods
of doing business and employees) shall be deemed a valuable, special and unique
asset of Applica that is received by the Executive in confidence and as a
fiduciary, and Executive shall remain a fiduciary to Applica and its Affiliates
with respect to all of such information. For purposes of this Agreement,
“Confidential Information” means information disclosed to the Executive or known
by the Executive as a consequence of or through his employment by Applica
whether in tangible or intangible form (including information conceived,
originated, discovered or developed by the Executive) prior to or after the date
hereof, and not generally known to the public, about Applica or its Affiliates,
including, but not limited to, information related to their business, their
products or their customers. Notwithstanding the foregoing, nothing herein shall
be deemed to restrict the Executive from disclosing Confidential Information to
the extent required by law, provided the Executive provides Applica with
reasonable prior notice of such disclosure.

          (c) During the Term and for a one year period after the termination of
the Term for any reason, the Executive shall not, directly or indirectly, for
himself or for any other person, firm, corporation, partnership, association or
other entity, other than in connection with the performance of Executive’s
duties under this Agreement, (a) employ or attempt to employ or enter into any
contractual arrangement with any employee who is or has been employed by Applica
or any Affiliate at the manager level or above, unless such employee or former
employee has not been employed by Applica or any Affiliate for a period in
excess of six months, (b) call on or solicit any of the actual or targeted
prospective customers of Applica or any Affiliate on behalf of any person or
entity in connection with any business competitive with the business of Applica
or any Affiliates, and/or (c) make known the names and addresses of such
customers or suppliers or any information relating in any manner to Applica’s or
its Affiliates’ trade or business relationships with such customers.

          (d) All copyrights, patents, trade secrets, or other intellectual
property rights associated with any ideas, concepts, products, techniques,
inventions, processes, or works of authorship developed or created by Executive
during the course of performing work for Applica

3



--------------------------------------------------------------------------------



 



or its Affiliates or their customers (collectively, the “Work Product”) shall
belong exclusively to Applica and shall, to the extent possible, be considered a
work made by the Executive for hire for Applica within the meaning of the
Copyright Act of 1976, as amended (the “Act”). If and to the extent that any
such Work Product is found as a matter of law not to be a “work made for hire”
within the meaning of the Act, the Executive expressly assigns to Applica all
right, title and interest in and to the Work Product, and all copies thereof,
and the copyright, patent, trademark, trade secret and all their proprietary
rights in the Work Product, without further consideration, free from any claim,
lien for balance due or rights of retention thereto on the part of Executive.
Upon the request of Applica, the Executive shall take such further actions,
including execution and delivery of instruments of conveyance, as may be
appropriate to give full and proper effect to such assignment. In the event that
Applica is unable, after reasonable effort, to secure Executive’s signature on
any letters patents, copyright or other analogous protection relating to Work
Product, whether because of Executive’s physical or mental incapacity or for any
other reason whatsoever, Executive hereby irrevocably designates and appoints
Applica and its duly authorized officers and agents as his agent and
attorney-in-fact, to act for and on his behalf to execute and file any such
application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent, copyright and other
analogous protection with the same legal force and effect as if personally
executed by Executive.

          (e) All books, records, and accounts relating in any manner to Applica
or its Affiliates, including but not limited to their products, suppliers and
customers, whether prepared by the Executive or otherwise coming into the
Executive’s possession, shall be the exclusive property of Applica and shall be
returned immediately to Applica on termination of the Executive’s employment
hereunder or on Applica’s request at any time.

          (f) Executive acknowledges and confirms that (a) the restrictive
covenants contained in this Section 6 are reasonably necessary to protect the
legitimate business interests of Applica, and (b) the restrictions contained in
this Section 6 (including without limitation the length of the term of the
provisions of this Section 6) are not overbroad, overlong, or unfair and are not
the result of overreaching, duress or coercion of any kind. The Executive
further acknowledges and confirms that his full, uninhibited and faithful
observance of each of the covenants contained in this Section 6 will not cause
him any undue hardship, financial or otherwise, and that enforcement of each of
the covenants contained herein will not impair his ability to obtain employment
commensurate with his abilities and on terms fully acceptable to him or
otherwise to obtain income required for the comfortable support of him and his
family and the satisfaction of the needs of his creditors. The Executive
acknowledges and confirms that his special knowledge of the business of Applica
and its Affiliates is such as would cause Applica serious injury or loss if he
were to use such ability and knowledge to the benefit of a competitor or were to
compete with Applica or its Affiliates in violation of the terms of this
Section 6. The Executive further acknowledges that the restrictions contained in
this Section 6 are intended to be, and shall be, for the benefit of and shall be
enforceable by, Applica and its Affiliates and their successors and assigns.

          (g) In the event that a court of competent jurisdiction shall
determine that any provision of this Section 6 is invalid or more restrictive
than permitted under the governing law of such jurisdiction, then only as to
enforcement of this Section 6 within the jurisdiction of such

4



--------------------------------------------------------------------------------



 



court, such provision shall be interpreted and enforced as if it provided for
the maximum restriction permitted under such governing law.

          (h) If the Executive shall be in violation of any provision of this
Section 6, then each time limitation set forth in this Section 6 shall be
extended for a period of time equal to the period of time during which such
violation or violations occur. If Applica or any of its Affiliates seek
injunctive relief from such violation in any court, then the covenants set forth
in this Section 6 shall be extended for a period of time equal to the pendency
of such proceeding including all appeals by the Executive.

          (i) The provisions of this Section 6 shall survive the termination of
this Agreement, as applicable.

          (j) Neither Applica nor its Affiliates shall have any obligation to
pay any severance or other payments to Executive in the event Executive is in
breach of any covenant set forth in this Section 6.

     7. Termination of Employment. Notwithstanding the provisions of Section 1
of this Agreement, the Executive’s employment shall be terminated upon the first
occurrence of any event set forth below. Except as expressly provided in this
Agreement, all rights and obligations of the Parties shall terminate as of the
Termination Date. Any rights Executive may have (i) to indemnification under the
articles, by-laws, policies or other agreements with Applica (including any
Affiliates) and (ii) under any policy of directors and officers liability
insurance maintained by Applica or any Affiliate that covers or has covered
Executive shall survive the termination of this Agreement. Any amounts payable
pursuant to this Section 7 shall be in addition to all benefits to which the
Executive or his family may be entitled to under any benefit plans, programs or
arrangements in which Executive was a participant during the Term. Following
Executive’s termination of employment for any reason (or no reason), Executive
will have the benefit of any insurance coverage for any action or inaction
Executive may have taken or failed to take on behalf of Applica (or any
Affiliates) during Executive’s employment as an officer, employee or director of
Applica (or any Affiliates). Notwithstanding the foregoing, no provision of this
Agreement shall be interpreted as requiring Applica or any Affiliate to acquire
or maintain directors and officers insurance coverage solely for the benefit of
Executive. While he is an active employee, Executive shall be entitled to
coverage to the same extent as current officers, employees and directors, are
covered by insurance pursuant to the applicable insurance policy or policies as
they may exist from time to time, and while a former employee Executive shall be
entitled to coverage to the same extent as former officers, employees and
directors are covered by insurance pursuant to the applicable insurance policy
or policies as they may exist from time to time.

          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death or Disability during the Term. The
effective date of termination shall be the date of Executive’s death or
Disability, as the case may be. In the event of termination due to the
Executive’s death or Disability, Applica shall pay to Executive (or to
Executive’s estate in the event of his death) a cash lump sum payment, within
30 days of the

5



--------------------------------------------------------------------------------



 



effective date of termination, equal to the sum of the following amounts (items
7(a)(i) and (ii) being referred to as the “Accrued Obligations”):

          (i) any Base Salary which has been accrued but not paid as of the
effective date of termination; and

          (ii) reimbursement for all business expenses incurred by the Executive
prior to the effective date of the termination for which the Executive is
entitled to reimbursement pursuant to Section 5(a) that had not previously been
reimbursed.

          (b) Termination for Cause or Termination by Executive Without Good
Reason. This Agreement may be terminated by Applica for Cause or by the
Executive, upon at least 30 days’ prior notice to Applica, in the absence of
Good Reason. The effective date of termination by the Executive in the absence
of Good Reason shall be the date set forth in the Executive’s notice provided
such date is at least 30 days after Applica’s receipt of such notice. The
effective date of any termination of Executive’s employment for Cause shall be
immediately upon the provision of notice by Applica. In the event Executive is
terminated for Cause, or he terminates his employment without Good Reason,
Applica shall pay to Executive a cash lump sum payment, within 30 days of the
effective date of termination, of an amount equal to the Accrued Obligations.

          (c) Other Termination of Employment by Applica or by Executive in
Connection with a Change of Control. In the event (i) there is a Change of
Control during the Term and (ii) the Executive’s employment is terminated prior
to the earlier of: (x) the expiration of the Term and (y) 12 months from the
date of such Change of Control (1) by Applica other than for death, Disability
or Cause, or (2) by the Executive for Good Reason, then in any such case,
Applica shall pay to Executive a cash lump sum payment equal to the sum of the
following amounts payable within 30 days of the effective date of termination:

          (i) an amount equal to the Accrued Obligations; and

          (ii) an amount equal to 1.5 times the Severance Base.

          (d) Other Termination of Employment by Applica or by Executive Other
Than in Connection With a Change of Control. In the event the Executive’s
employment is terminated other than in connection with a Change of Control
(x) by Applica other than for death, Disability or Cause or (y) by the Executive
for Good Reason, in either case, Applica shall pay to Executive a cash lump sum
payment equal to the sum of the following amounts payable within 30 days of the
effective date of termination:

          (i) an amount equal to the Accrued Obligations; and

          (ii) an amount equal to the 1.5 times the Severance Base.

     8. Section 162(m) Limits. Notwithstanding any other provision of this
Agreement, if and to the extent that any remuneration payable by Applica to the
Executive for any calendar year would exceed the maximum amount of such
remuneration that Applica may deduct for that year

6



--------------------------------------------------------------------------------



 



by reason of Section 162(m) of the Code, payment of the portion of the
remuneration for that year that would not be so deductible under Section 162(m)
shall, in the sole discretion by the Board of Directors, be deferred so that it
shall become payable at such time or times as the Board reasonably determines
that it would first not be subject to loss of deduction by Applica under
Section 162(m), with interest at the “short-term applicable federal rate” as
such term is defined in Section 1274(d) of the Code.

     9. Cooperation. The Executive agrees to cooperate with Applica, during the
Term and for the six years immediately thereafter, by being reasonably available
to testify on behalf of Applica or any Affiliate in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist Applica, or any Affiliate, in any such action, suit or proceeding, by
providing information and meeting and consulting at mutually agreeable times and
places with the Board or Chief Executive Officer or their representatives or
counsel, or representatives or counsel to Applica, or any Affiliate, as
reasonably requested; provided that such obligation to cooperate does not
unreasonably interfere with Executive’s business or personal affairs. Applica
agree to reimburse the Executive for all reasonable expenses incurred by the
Executive in connection with his provision of testimony or assistance or other
cooperation contemplated by this Section 9.

     10. Assignability; Binding Nature. This Agreement is personal to the
Executive, and, without the prior written consent of Applica, shall not be
assignable by the Executive other than his rights to payments earned hereunder
which may be transferred by will or the laws of descent and distribution. No
rights or obligations of Applica under this Agreement may be assigned or
transferred by Applica without the written consent of the Executive; except to
any Affiliate or to a successor to all or substantially all of Applica’s
business. This Agreement shall be binding upon and shall inure to the benefit of
and be enforceable by the Executive’s heirs and legal representatives and
Applica and their permitted successors and assigns.

     11. Representations.

          (a) Applica represents and warrants that it is fully authorized and
empowered to enter into this Agreement, and the performance of Applica’s
obligations under this Agreement will not violate any agreement between it and
any other person, firm or organization.

          (b) The Executive represents and warrants that he is duly authorized
to enter into this Agreement. The Executive represents and warrants that he has
not made, and will not make, any contractual or other commitments that may be
reasonably expected to conflict with or prevent his performance in any material
respect of any portion of this Agreement or conflict with the full enjoyment in
any material respect by Applica of the rights herein granted. Without limiting
the generality of the foregoing, the Executive represents that he is not subject
to any non-competition, confidentiality or similar agreement with any prior
employer which would conflict with the performance of his duties as contemplated
by this Agreement.

     12. Entire Agreement. This Agreement contains the entire understanding and
agreement between the Parties concerning the subject matter hereof. This
Agreement supersedes all prior agreements, understandings, discussions,
negotiations and undertakings, whether written

7



--------------------------------------------------------------------------------



 



or oral, between the Parties with respect thereto, including, but not limited to
the employment agreement between the Executive and Applica dated July 1, 2000.

     13. Amendment or Waiver. No provision in this Agreement may be amended
unless such amendment is agreed to in writing and signed by the Executive and
the Chief Executive Officer of Applica. No waiver by either Party of any breach
by the other Party of any condition or provision contained in this Agreement to
be performed by such other Party shall be deemed a waiver of a similar or
dissimilar condition or provision at the same or any prior or subsequent time.
Any waiver must be in writing and signed by the Executive (if sought to be
enforced against the Executive) or an authorized officer or director of Applica
(if sought to be enforced against Applica), as applicable.

     14. Severability. In the event that any provision or portion of this
Agreement shall be determined to be invalid or unenforceable for any reason, in
whole or in part, the remaining provisions of this Agreement shall be unaffected
thereby and shall remain in full force and effect to the fullest extent
permitted by law.

     15. Survival. The respective rights and obligations of the Parties
hereunder shall survive any termination of the Executive’s employment to the
extent necessary to the intended preservation of such rights and obligations.

     16. Governing Law/Jurisdiction.

          THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO ITS CONFLICT OF LAWS
RULES.

          The Parties hereby (i) submit to the exclusive jurisdiction of the
courts of the State of Florida and the U.S. federal courts (sitting in Miami,
Florida, and the U.S. federal courts in the Southern District of Florida),
(ii) consent that any such action or proceeding may be brought in any such
venue, (iii) waive any objection that any such action or proceeding, if brought
in any such venue, was brought in any inconvenient forum and agree not to claim
the same, (iv) agree that any judgment in any such action or proceeding may be
enforced in other jurisdictions and (v) consent to service of process at the
address set forth in Section 18 hereof.

          EACH PARTY HEREBY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A JURY TRIAL
IN RESPECT OF ANY CLAIM, SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT.

     17. Withholding. All amounts required to be paid by Applica shall be
subject to reduction in order to comply with applicable Federal, state and local
tax withholding requirements. All amounts shall also be subject to reduction or
set off for such additional amounts as may be owed to Applica or agreed to by
Executive (i.e., payment of the employee portion of any insurance premiums).

8



--------------------------------------------------------------------------------



 



     18. Notices. Any notice given to a Party shall be in writing and shall be
deemed to have been given when (a) delivered by hand (with written confirmation
of receipt), (b) sent by facsimile or electronic mail (with written confirmation
of receipt), provided that a copy is also mailed by registered or certified
mail, return receipt requested, or (c) when received by the addressee, if sent
by a nationally recognized overnight delivery service (receipt requested), in
each case to the appropriate address and facsimile numbers set forth below (or
to such other addresses and facsimile numbers as Party may designate by notice
to the other Party):

     
If to Applica:
  Applica Consumer Products, Inc.
3633 Flamingo Road
Miramar, Florida 33027
Attention: General Counsel
Tel: 954-883-1000
Fax: 954-883-1714
 
   
If to the Executive:
  At the most recent home address of Executive on the official records of the
Applica

Either Party may, from time to time, designate a new address by notice given in
accordance with this Section.

     19. Legal Fees and Expenses. Should any party institute any action or
proceeding to enforce this Agreement or any provision hereof, or for damages by
reason of any alleged breach of this Agreement or of any provision hereof, or
for a declaration of rights hereunder, the prevailing party in any such action
or proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

     20. Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

     21. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

     24. Facsimiles. For purposes of this Agreement, any copy, facsimile
telecommunication or other reliable reproduction of a writing, transmission or
signature may be substituted or used in lieu of the original writing,
transmission or signature for any and all purposes for which the original
writing, transmission or signature could be used; provided that such copy,
facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing, transmission or signature, as the
case may be.

9



--------------------------------------------------------------------------------



 



     25. Definitions.

          (a) “Accrued Obligations” shall mean the sum of the amounts identified
in Sections 7(a)(i) and (ii) of this Agreement.

          (b) “Affiliate” shall mean, with respect to Applica, any entity that
directly or indirectly, through one or more intermediaries, controls, or is
controlled by, or is under common control with Applica (including, but not
limited to, Applica Incorporated), and/or any joint venture in which Applica or
Applica owns 33 1/3% or more of the voting power and/or equity value.

          (c) “Average Incentive Bonus” shall mean the average of the Incentive
Bonuses paid to the Executive for the three Fiscal Years immediately preceding
the Fiscal Year in which the Termination Date occurs.

          (d) “Base Salary” shall mean the base salary that the Executive is
entitled to be paid pursuant to Section 3 of this Agreement, calculated on an
annualized basis.

          (e) “Board” shall mean the Board of Directors of Applica Incorporated.

          (f) “Cause” shall mean:

          (1) the Executive is convicted of, or pleads guilty or nolo contendere
to, a felony, or other crime (including a misdemeanor) involving theft, fraud,
dishonesty or moral turpitude; or

          (2) any willful violation by Executive of Applica’s Insider Trading in
Company Securities Policy (SOP 10-130) or Affirmation of Financial and
Operational Results Policy (SOP 10-520) or any Federal or State securities laws,
including any certification required under Section 302 or 906 of the
Sarbanes-Oxley Act of 2002; or

          (3) any willful violation by Executive of material requirements under
Federal workplace harassment or discrimination laws or internal company
workplace harassment, discrimination or other workplace written policy,
including the Non-Discrimination and Anti-Harassment Policy (SOP 8-101), under
which such action could be and could reasonably be expected to be grounds for
immediate termination of an executive officer; or

          (4) the Executive commits any material breach of the Business Ethics
and Code of Conduct Policy (SOP 10-120) or Conflict of Interest Policy (SOP
10-110); or

          (5) Executive’s failure to substantially carry out the duties of his
position;

          (6) Executive’s material failure to cooperate with any governmental
investigation in the manner requested by the Board;

10



--------------------------------------------------------------------------------



 



          (7) Executive breaches any other material term of this Agreement; or

          (8) the commission by the Executive of any act which shocks, insults
and offends the community and ridicules public morals and decency.

provided, that for purposes of clauses (5), (6) and (7), any act or omission
that is curable shall not constitute Cause unless Applica gives the Executive
written notice of such act or omission that specifically refers to this Section
and, within 10 days after such notice is received by Executive, Executive fails
to cure such act or omission.

          (g) “Change of Control” shall mean that any of the events listed below
has occurred.

          (1) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (A) the then-outstanding shares of common stock of Applica Incorporated
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of Applica Incorporated entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that, for purposes of this Section 25(g), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from Applica or its Affiliates, provided, that such
acquisition does not exceed 30% of the Outstanding Company Common Stock;
(ii) any acquisition by Applica or its Affiliates; (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by Applica or
any Affiliate; or (iv) any acquisition by any corporation pursuant to a
transaction that complies with Sections 25(g)(3)(i), 25(g)(3)(ii) and
25(g)(3)(iii);

          (2) Any time at which individuals who constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, or nomination for election by Applica
Incorporated’s stockholders, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

          (3) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving Applica Incorporated
or any of its subsidiaries, a sale or other disposition of all or substantially
all of the assets of Applica Incorporated, or the acquisition of assets or stock
of another

11



--------------------------------------------------------------------------------



 



equity by Applica Incorporated or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Stock and the Outstanding Company Voting
Securities immediately prior to such Business Combination beneficially own,
directly or indirectly, more than 60% of the then-outstanding shares of common
stock and the combined voting power of the then-outstanding voting securities
entitled to vote generally in the election of directors, as the case may be, of
the corporation resulting from such Business Combination (including, without
limitation, a corporation that, as a result of such transaction, owns Applica
Incorporated or all or substantially all of Applica Incorporated’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership immediately prior to such Business Combination of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (ii) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of Applica or its Affiliates or such corporation resulting from
such Business Combination) beneficially owns, directly or indirectly, 20% or
more of, respectively, the then-outstanding shares of common stock of the
corporation resulting from such Business Combination or the combined voting
power of the then-outstanding voting securities of such corporation, except to
the extent that such ownership existed prior to the Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination; or

          (4) Approval by the stockholders of Applica Incorporated of a complete
liquidation or dissolution of Applica Incorporated.

          (h) “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.

          (i) “Compensation Committee” shall mean the Compensation Committee of
the Board.

          (j) “Disability” shall mean the Executive’s inability to substantially
perform his duties and responsibilities under this Agreement by reason of any
physical or mental impairment for a period of 60 days or more during any six
month period, or Executive suffers from any physical or mental impairment that
is expected to prevent Executive from performing his duties for a period
exceeding 60 days.

          (k) “Fiscal Year” shall mean the fiscal year used in connection with
the preparation of the consolidated financial statements of Applica.

12



--------------------------------------------------------------------------------



 



          (l) “Good Reason” shall mean the occurrence, without the Executive’s
express written consent, of a material breach of this Employment Agreement by
Applica which is not cured by Applica within 10 days following written notice
delivered by the Executive, for any reason other than Cause or the Executive’s
death or Disability.

          (m) “Severance Base” shall mean the sum of (1) Base Salary, plus
(2) the higher of (a) Target Incentive Bonus or (b) Average Incentive Bonus.

          (n) “Target Incentive Bonus” shall mean Executive’s target-level
Incentive Bonus for the Fiscal Year during which the Termination Date occurs.

          (o) “Termination Date” shall mean the effective date of the
termination of Executive’s employment determined pursuant to the provisions of
Section 1 or 7 of this Agreement, as applicable.

     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
Effective Date.

     
EXECUTIVE
  APPLICA CONSUMER PRODUCTS, INC.
 
   
/s/ Michael J. Michienzi
  /s/ Harry D. Schulman
 
   
Michael J. Michienzi, individually
  By: Harry D. Schulman

  Its: President and Chief Executive Officer

13